42 F.3d 1406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Melvin Dale CAMPBELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-1188.
United States Court of Appeals, Tenth Circuit.
Dec. 2, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court denying petitioner Campbell's motion under 28 U.S.C. 2255 and his motion to vacate, set aside, or correct the sentences imposed upon him following guilty pleas to bank robbery and carrying a firearm during the commission of a crime of violence.  Defendant appeals on the grounds that the district court erred in imposing his sentences by failing to fully comply with Federal Rule of Criminal Procedure 11 and on the further ground that there was an insufficient factual basis for both of the guilty pleas.  We affirm.


3
The record is clear that petitioner entered into his pleas of guilty knowingly, intelligently, and voluntarily.  These sentences were imposed consistently with the plea agreement.  The district court clearly informed defendant in open court at the Rule 11 hearing of the nature of the charges against him, the consequences of his plea of guilty, and the waiver of his rights upon the entry of a guilty plea.  We will not disturb a guilty plea that is voluntarily and intelligently entered with the assistance of counsel.  We further agree with the district court that an ample factual basis existed for both guilty pleas.


4
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470